DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schockmel et al. (IDS: EP 2558977 A1) in view of Yamazaki (IDS: US 20090189984 A1).

Regarding claims 1, 11 and 21, Schockmel et al. disclose a face authentication apparatus, method, and non-transitory computer-readable medium storing a program (The access control device comprises at least one transit authorization request device, such as an ID sensor activated by access card or badge or a biometric sensor (fingerprint, retina), [0011]) comprising 
instructions for causing a computer to perform processes to: a memory containing program instructions; and a processor coupled to the memory, wherein the processor is configured to 

Schockmel et al. disclose biometric and retinal scanning, of which face authentication would be a type, but do not explicitly disclose the language “acquire, as a first face image, a face image of a user who moves from a first area to a second area via a gate provided between the first area and the second area; perform face authentication on the first face image”.

Yamazaki teaches acquire, as a first face image, a face image of a user who moves from a first area to a second area via a gate provided between the first area and the second area; perform face authentication on the first face image (“Of these biometric authentication methods, an authentication method based on facial characteristics (hereinafter, face authentication) is implemented in various monitoring devices because of their simplicity in structure and authentication.  Such monitoring devices include room entry control systems installed inside or at the entrances to buildings, buildings, premises, and facilities”, [0004], “Face authentication is performed as follows.  The authenticatee (hereinafter, the subject) is photographed including 

Schockmel et al. and Yamazaki are in the same art of user tracking and authentication (Schockmel et al., abstract; Yamazaki, abstract). The combination of Yamakazi with Schockmel et al. enables the use of facial images as part of the biometric authentication. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the facial recognition of Yamazaki with the invention of Schockmel et al., as this was known at the time of filing, the combination would have predictable results, as facial matching is one of the most common forms of biometric authentication, and as Yamazaki indicates “Of these biometric authentication methods, an authentication method based on facial characteristics (hereinafter, face authentication) is implemented in various monitoring devices because of their simplicity in structure and authentication.  Such monitoring devices include room entry control systems installed inside or at the entrances to buildings, buildings, premises, and facilities” ([0004]) and “To solve the aforementioned problem, an object of the present invention is to provide an apparatus and method for verifying a large number of moving subjects at low cost” ([0012]) which will be advantageous when processing a large number of people entering and exiting as described by Schockmel et al..

Examiner note: Examiner notes if the security level and conclusion are better defined, i.e. to distinguish over just door lock and alarm state, this would possibly place the application in better condition for allowance.

Regarding claims 2 and 12, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 1 and 11. Schockmel et al. and Yamazaki further disclose in the face authentication, the face authentication is performed on the first face image on a basis of a first threshold, and the processor is configured to further execute the program instructions to change the first threshold according to the determined security level of the first area and the determined security level of the second area (Schockmel et al., configurable decision table based on presence of persons and their ownership of entry tickets and existence of reserved exit tickets determines the door lock state, alarm state, [0021], configurability of the decision logic for lock and alarm status allowing the realization of different access policies implementing different security levels, [0024],  [configurable indicates a changeable threshold]; Yamazaki, Verification processes A-C depending on if speed or accuracy is prioritized, Fig. 7 [faster speed indicates lower threshold and higher accuracy will require a higher threshold]).


Regarding claims 3 and 13, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 2 and 12. Schockmel et al. further disclose the determination of the security levels includes determining the security level of the first area and the security level of the second area on a basis of the measured flow rates and a security level determination rule set in advance (“configurable decision table allows to define a plurality of different situations defined and detected by the output signal of the transit authorization request device and the output signal of said presence detection and tracking device, like the presence of one or more persons in the vicinity of the passageway or the transit authorization request device, a transit request from the inside to the outside or from the outside to the inside, simultaneous transit attempts from different persons (in the same direction or in opposite directions), transit attempt in accordance with the assigned access ticket or privilege or in violation of the assigned access ticket or privilege, abortion of a transit motion or U-turn during transit, etc and the associated output signal statuses or signal values of the control unit. Depending on the adopted security policy or access control policy, the output signal statuses may considerably differ between a high security policy, where strict compliance with a restricted access policy is required, and a less severe high throughput policy”, [0012]).
 
Regarding claims 4 and 14, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 3 and 13. Schockmel et al. further disclose the security level determination rule includes a condition section that describes a condition to be satisfied by the measured flow rates, and a conclusion section that describes a security level of the first area and a security level of the second area when the condition is satisfied (Schockmel 
• CountOut pulse - passage complete indicator • (Error) • Inside Red • Inside Orange Inside Green, [0044]).
 
Regarding claims 5 and 15, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 4 and 14. Schockmel et al. further disclose the condition section describes as the condition that there is a difference between a flow rate of 

Regarding claims 6 and 16, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 2 and 12. Schockmel et al. further disclose the change of the first threshold includes changing the first threshold in a different increasing or decreasing direction between a case in which the security level of the second area is determined to be higher than the security level of the first area and a case in which the security level of the second area is determined to be lower than the security level of the first area (Depending on the adopted security policy or access control policy, the output signal statuses may considerably differ between a high security policy, where strict compliance with a restricted access policy is required, and a less severe high throughput policy, [0012], It will be noted, that in the context of the present invention, the expressions "inside area" and "outside area" are only chosen for distinguishing purposes without prejudice to the actual location of these areas. In a classical approach, the inside area will normally be the "high security side", whereas the 
 
Regarding claims 7 and 17, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 2 and 12. Schockmel et al. further disclose the change of the first threshold includes changing the first threshold to be larger than a predetermined value when the security level of the second area is determined to be higher than the security level of the first area, and changing the first threshold to be smaller than the predetermined value when the security level of the second area is determined to be lower than the security level of the first area (Depending on the adopted security policy or access control policy, the output signal statuses may considerably differ between a high security policy, where strict compliance with a restricted access policy is required, and a less severe high throughput policy, [0012], It will be noted, that in the context of the present invention, the expressions "inside area" and "outside area" are only chosen for distinguishing purposes without prejudice to the actual location of these areas. In a classical approach, the inside area will normally be the "high security side", whereas the "outside area" will be the non-controlled public area, [0013], number of situations, which in a high security policy require a "Blocked" action are classified as "normal" action in the low level security policy, [0041]).

Regarding claims 8 and 18, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 2 and 12. Yamazaki further teaches the acquisition of the first face image further includes acquiring, as a second face image, a face image of a user who moves from the second area to the first area via the gate, in the face authentication, 
 
Regarding claims 9 and 19, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claims 2 and 12. Schockmel et al. and Yamazaki further disclose the measurement of the flow rates include measuring the flow rate of the users who move from the first area to the second area via the gate by counting a number of times that the face authentication performed unit on the first face images succeeded in the face authentication (Schockmel et al., access control device keeps track of the people inside the mantrapby counting the people entering and leaving its field of view and by keeping track of the door states, access control device also forces people to identify themselves one by one by 
 
Regarding claim 10, Schockmel et al. and Yamazaki disclose the face authentication apparatus and method according to claim 2. Yamazaki further teaches the face authentication, similarly between the first face image and the reference face image is calculated by collating a feature amount of a face extracted from the first face image with a feature amount of a face extracted from a reference face image of each registered user (Verification unit 40 forms verification information based on the selected subject images, compares the verification information with the registered verification information, and outputs the verification result, [0066], Subject tracking unit 22 detects the movement of the subject images detected from each frame image on the coordinate.  Here, regions with a high degree of coincidence are regarded as the regions of the same subject.  An example to determine the degree of coincidence is a gray-scale pattern matching method such as a cross-correlation method and a multiple similarity method, [0069], Verification unit 40 forms verification information based on the subject image information acquired by image transmission controller 81 and compares the verification information with the registrant information.  Notification unit 60 notifies the manager of the apparatus when the two pieces of information coincide with each other, [0162]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20040064453 A1: “A suitable computational means to maximize performance in peripheral locations and achieve an optimal trade-off of computation versus communication means at every peripheral location, allowing for multiple implementations with both manned and unmanned peripheral locations.  The system can include different levels of security and different profile rules for speeding up the ingress or egress process depending on various rules according to time of day, day of the week, shift, expected volume of entry or exit, and various other criteria for security performance and system performance”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661